Citation Nr: 0735362	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for appendicitis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for acute appendicitis; 
diabetes mellitus; PTSD; bilateral shoulder disability; and, 
temporomandibular joint syndrome (TMJ).  In February 2004, 
the veteran filed a notice of disagreement pertaining to the 
denial of all issues in the February 2003 rating decision, 
and a statement of the case was issued in July 2004.  In 
September 2004, a substantive appeal (VA Form 9) was received 
which reflected that the veteran had read the statement of 
the case and was only perfecting an appeal with regard to the 
issues of entitlement to service connection for appendicitis, 
diabetes mellitus, and PTSD.  

In December 2005, the veteran filed a 'Statement in Support 
of Claim' (VA Form 21-4138) stating that she had new physical 
and medical evidence to support her claims for PTSD, acute 
appendicitis, bilateral shoulder disability, and long term 
effects of medication.  In January 2006, the RO issued 
correspondence to the veteran which stated that her claim of 
service connection for bilateral shoulder disability was on 
appeal, and requested clarification pertaining to the issue 
of long term effects of medication.  In a June 2006 rating 
decision, the RO denied entitlement to service connection for 
long term effects of medication.  In March 2007, the RO 
issued a supplemental statement of the case which included 
the issues of entitlement to service connection for 
appendicitis, diabetes mellitus, PTSD, bilateral shoulder 
disability, and TMJ.  It is apparent that the RO erred in its 
January 2006 notice that the issue of entitlement to service 
connection for bilateral shoulder disability is in appellate 
status, and erred in including such issue and entitlement to 
service connection for TMJ in the March 2007 supplemental 
statement of the case.  It is clear that in the September 
2004 substantive appeal, the veteran only intended to perfect 
an appeal with regard to the issues of entitlement to service 
connection for acute appendicitis, diabetes mellitus, and 
PTSD.  The December 2005 submission by the veteran cannot be 
construed as a substantive appeal pertaining to the issue of 
entitlement to service connection for bilateral shoulder 
disability as it would be untimely received; in fact, it 
appears that the veteran was intending to reopen her claim of 
entitlement to service connection for bilateral shoulder 
disability.  Thus, such claim to reopen is referred to the RO 
for appropriate action.  Likewise, there is no submission of 
record which could be construed as a substantive appeal 
pertaining to the issue of service connection for TMJ.  Thus, 
the Board does not have jurisdiction to review the issues of 
entitlement to service connection for bilateral shoulder 
disability and TMJ, as such issues are not in appellate 
status.  See 38 U.S.C.A. § 7105(a), (b)(3) (West 2002).

In her September 2004 substantive appeal, the veteran 
requested a Board hearing.  Such hearing was scheduled in 
November 2005; however, in November 2005 the veteran 
requested that such hearing be rescheduled.  The veteran was 
scheduled to attend a March 2006 Board hearing, and although 
in a February 2006 submission she indicated that she would 
report for such hearing, in a March 2006 statement and 
subsequent VA Report of Contact, she withdrew her request 
altogether for a Board hearing.


FINDINGS OF FACT

1.  Appendicitis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
appendicitis otherwise related to such service.

2.  Diabetes mellitus was not manifested during the veteran's 
active service or for many years thereafter, nor is current 
diabetes mellitus otherwise related to such service.

3.  The veteran did not engage in combat with the enemy, and 
her claimed stressors have not been corroborated.  

4.  Any current PTSD is not related to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  Appendicitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2002.  The letter predated the February 2003 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in March 2005.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate her claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The November 
2002 and March 2005 letters have clearly advised the veteran 
of the evidence necessary to substantiate her claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran letters in November 2002 and March 2005, which 
advised her of the evidence necessary to support her service 
connection claims.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence does not establish that the 
veteran suffered a current disability with regard to her 
claimed acute appendicitis, and the evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service," with regard to her acute appendicitis 
or diabetes mellitus, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of acute appendicitis or 
diabetes mellitus in service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Factual Background

An examination performed for enlistment purposes in February 
1964 reflects that the veteran's psychiatric state was 
clinically evaluated as normal.  The only abnormality 
reflected was a scar on her left breast which was well 
healed.  On a Report of Medical History completed by the 
veteran in February 1964, she checked the 'No' box with 
regard to 'appendicitis, ' 'depression or excessive worry,' 
'nervous trouble of any sort,' and 'been pregnant.'  She also 
checked the 'No' box with regard to a family history of 
diabetes.  She checked the 'Yes' box with regard to 'been 
treated for a female disorder.'  The examination report 
reflects that in April 1963, she had a tumor removed from her 
left breast, and her surgeon told her she had been cured and 
she denied any further symptoms.

Service medical records reflect that in September 1964, the 
veteran sought treatment for a small, papular rash on the 
upper chest and abdomen.  The impression was urticaria.  The 
examiner prescribed calamine lotion for itch.  Four days 
later, the veteran sought follow-up treatment for the rash 
which she reported had gone up into her hair.  The assessment 
was again urticaria.  

In December 1964, the veteran sought treatment for a sore 
throat and reported feeling weak.  

A typewritten service clinical record reflects that on 
January 21, 1965, the veteran was hospitalized for 
observation of possible acute appendicitis.  She reported 
having episodes of right lower quadrant pain most of her 
life, but never as persistent or severe as the present one 
which started one week prior and became progressively severe 
until the time of admission.  She denied any associated 
nausea, vomiting or diarrhea, and she reported that the pain 
was aggravated by coughing and walking, and relieved by 
drawing her knees up.  Her last normal menstrual period was 
on December 7, 1964, and she denied vaginal discharge or 
exposure to pregnancy.  (The Board notes, however, that the 
typewritten 'or exposure to pregnancy' is crossed out in blue 
pen.)  She reported some dysuria and frequency in the past 
week but no hematuria or pyuria or flank pain.  She denied 
fever or chills or pre-existing upper respiratory infections.  
Her appetite remained good.  

A physical examination was conducted, as were laboratory 
studies.  She underwent a gynecological consultation to rule 
out pelvic inflammatory disease.  On gynecological 
consultation, there was no evidence of gynecological disease.  
An NG tube was placed and intravenous fluids were instituted.  
On the following day, the majority of the symptoms had abated 
with only residual tenderness of the right upper quadrant and 
right lower quadrant remaining.  It was elected to continue 
to observe her in view of the lack of fever and normal 
complete blood count.  The following day, her NG tube was 
pulled and the intravenous fluids discontinued because of 
continual improvement.  She tolerated her oral feedings well.  
She remained afebrile throughout her hospital course.  It was 
felt that she did not have an acute appendicitis and she 
consequently was discharged on January 25, 1965.  The 
discharge diagnosis reflected was abdominal pain, etiology 
unknown, possible ileitis or colitis.  The Board notes that 
such diagnosis is typewritten, but then 'possible ileitis or 
colitis' is crossed out with blue pen, and a handwritten 
diagnosis of 'possible appendicitis, dx: not confirmed' is 
reflected.  It was reflected that she underwent no 
operations, and that such treatment only included 
observation, NG tube, and intravenous fluids.  She was 
asymptomatic and afebrile at the time of discharge.  She was 
discharged to active duty and was instructed to return to the 
surgery clinic as dictated by circumstances.  There was no 
change in profile or duty status.  The physician signed the 
clinical record on February 8, 1965, in blue pen, and 
although not confirmed, it is possible that such physician 
made the handwritten notations.

A January 25, 1965, handwritten service medical record 
reflects that the veteran had been observed for possible 
appendicitis, and that 'records were lost in shuffle' but 
apparently "they" decided it was pelvic inflammatory 
disease.  It was noted that she had a history of infection in 
"female organs" and her family doctor said that she would 
probably be unable to have children.  The veteran was no 
longer having any right lower quadrant pain, but occasionally 
experienced epigastric pain.  The impression was pelvic 
inflammatory disease, old recurrent.  

A January 27, 1965, handwritten service medical record 
reflects that the veteran was "improved" and still had 
right lower quadrant pain.  A history of chronic pelvic 
inflammatory disease was reflected.  It was noted that she 
was recently evaluated for possible appendicitis and no 
disease was found.  The impression was chronic pelvic 
inflammatory disease.  On that same date, she was referred 
for a gynecological consultation.  A January 27, 1965 
clinical record cover sheet reflects a diagnosis of chronic 
diffuse inflammation of internal female genital organs.

On February 19, 1965, the veteran underwent a gynecological 
consultation, which reflected that she had been hospitalized 
for observation for acute appendicitis and that she was 
discharged and the diagnosis was changed to pelvic 
inflammatory disease.  The veteran reported that she has had 
pain "for years" but it had gotten worse recently.  She 
denied a history of pelvic inflammatory disease except as 
above; however, she was told two to three years prior that 
she had an infection of the ovary but was not treated with 
antibiotics.  A physical examination was conducted and the 
examiner's impressions were prolapsed right ovary, 
questionable intermittent tension, rule out pelvic 
inflammatory disease.  

On April 13, 1965, the veteran underwent an examination for 
discharge purposes.  Her 'psychiatric state' was clinically 
evaluated as normal.  With regard to her 'abdomen and 
viscera' the examiner noted diffuse low abdominal tenderness, 
minimal and she was being seen by the gynecological clinic 
for prolapse of right ovary, recent paps were normal.  
Another entry on the examination report reflects that she was 
being treated for female disorder thought to be prolapse of 
right ovary causing right lower quadrant pain.  The veteran 
denied any other significant medical history.  On a Report of 
Medical History completed by the veteran on April 13, 1965, 
she checked the 'No' box with regard to 'appendicitis,' 
'nervous trouble of any sort,' 'depression or excessive 
worry,' 'dizziness or fainting spells,' 'been pregnant.'  She 
checked the 'Yes' box with regard to 'frequent or severe 
headache' and 'been treated for a female disorder.'  The 
examination noted that the veteran experiences 'frequent 
headaches' and that she was being treated for a possible 
prolapse of right ovary.  

An April 13, 1965, service medical record entry reflects that 
she was in for a discharge physical examination and her only 
problem was low abdominal pain, chronic.  It was noted that 
she was being followed for a prolapse of right ovary.  A 
recent pap smear was normal.

On April 14, 1965, the veteran sought follow-up treatment for 
lower abdominal pain.  The diagnosis was prolapse right 
ovary. 

On May 19, 1965, it was noted that the veteran "thinks she 
is pregnant" and her last menstrual period was noted to be 
on March 31, 1965.  The diagnosis was early intrauterine 
pregnancy, doubt ectopic.  A June 18, 1965 service medical 
record reflects a diagnosis of 10 weeks intrauterine 
pregnancy.  The veteran was discharged from service on June 
29, 1965.

Post-service private medical records from Bay Area Hospital 
reflect that in April 1975, the veteran presented herself to 
the emergency room with the sudden onset of abdominal pain 
and a history of irregular menstruation and vaginal spotting.  
She was hospitalized and underwent evaluation for abdominal 
pain which was felt to be an ectopic pregnancy and underwent 
laparoscopy which demonstrated acute appendicitis.  She 
underwent a subsequent appendectomy for appendicitis, and she 
was found to have acute suppurative appendicitis and uterine 
myomata.  The postoperative diagnosis was acute appendicitis.  
She did well postoperative but then developed a nodule in her 
laparoscopy incision in the umbilical region which was 
persistent.  Thus, in July 1975, she underwent a ventral 
hernia repair.  

An August 1975 Bay Area Hospital record reflects that the 
veteran was three days post therapeutic abortion.  She had a 
normal post-abortion lochia.  The impression was low grade 
endometritis, secondary to therapeutic abortion.

A January 1994 private treatment record from Group Health 
Cooperative reflects that the veteran was discovered to have 
noninsulin-dependent diabetes approximately two years prior.  
A family history was positive for what sounded like 
noninsulin-dependent diabetes in both paternal aunts.  Upon 
physical examination, the examiner's impression was 
noninsulin-dependent diabetes of approximately two years 
duration.    

In September 2002, the veteran sought psychiatry emergency 
services at the American Lake VA Medical Center (VAMC) 
requesting treatment for PTSD.  She reported that while she 
was in service she had medical problems that were not 
attended to properly.  She was not given proper medical 
treatment while in service which caused subsequent distress.  
Six days later, she underwent an intake evaluation at the 
VAMC.  With regard to service, she reported that during basic 
training, she was marching and drilling which aggravated pain 
in the right lower side.  She felt faint, dizzy, and saw red 
spots in her eyes which she now knows was due to diabetes.  
She got in trouble "a lot."  Her drill instructor said she 
was lazy.  She complained of pain in the lower right abdomen 
and was told there was nothing wrong, and she stated that a 
doctor told her that her womb was "twisted" and that she 
would not be able to have children.  Post-service, she 
reported that her husband committed suicide in September 
1973.  She also reported that in 1975, she had acute 
appendicitis which she reported she had probably suffered 
from since 1963.  She discovered she was pregnant and decided 
to abort the child due to the anesthetics administered.  Her 
oldest son was killed in a car accident in 1984.  Upon mental 
status examination, the examiner opined that the veteran 
appeared to be suffering from PTSD secondary to an extensive 
traumatic history beginning being "playfully" smothered 
with a pillow and locked in closets and outhouses by cousins 
when she was a child; followed by sequelae of medical 
misdiagnosis; abusive marital relationship; violent suicide 
of estranged husband; discovery of pregnancy after his death 
during diagnostic laparotomy and appendectomy and decision to 
abort her only natural child; and death of eldest adoptive 
son.  The examiner opined that there is much unresolved grief 
over the deaths of the children, claustrophobia, and PTSD 
from childhood, basic training, abusive marriage, and son's 
accident.  The examiner diagnosed PTSD, chronic.

III.  Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).



Appendicitis

With regard to her claim of service connection for 
appendicitis, the basis of her claim is that she was 
misdiagnosed during service, and was improperly treated for 
her acute appendicitis, and almost lost her life due to the 
length of time that her appendix was left untreated.  

Upon review of the evidence of record, the Board finds that 
service connection is not warranted for acute appendicitis.  
As detailed hereinabove, service medical records do reflect 
that the veteran was hospitalized for complaints of right 
lower quadrant pain and observation of possible acute 
appendicitis.  However, upon observation, testing, and 
physical examination, it was determined that she did not have 
acute appendicitis.  Service medical records reflect that 
such symptomatology may have been indicative of pelvic 
inflammatory disease, but it was established that she did not 
have acute appendicitis.  Subsequent service medical records 
reflect that she was also treated for a prolapsed right 
ovary.  

It is clear that in April 1975, approximately a decade after 
separation from service, the veteran was hospitalized for 
acute appendicitis and underwent an appendectomy.  The basis 
of the veteran's claim of service connection is that the in-
service examiners misdiagnosed her condition, and that her 
appendicitis diagnosed in 1975 originated in service.  She 
claims that she had appendicitis in service, and suffered 
from symptoms related to appendicitis following service, 
until appendicitis was diagnosed in April 1975.  The in-
service medical records clearly reflect that she was 
hospitalized for four days for what was initially suspected 
to be acute appendicitis; however, upon subsequent 
observation it was determined that her symptoms did not 
support a diagnosis of acute appendicitis.  The service 
medical records reflect the contemporaneous medical opinion 
of trained medical personnel and are entitled to considerable 
weight.  The veteran has not otherwise submitted any medical 
evidence to support her contentions that she had appendicitis 
in service, nor that her appendicitis detected 10 years post-
separation was etiologically related to symptoms experienced 
during service.  The veteran's suggestion that she suffered 
from appendicitis beginning in service until 1975 is not 
documented or supported by any of the medical evidence on 
file.

The veteran has otherwise submitted no objective medical 
evidence to support a finding that her post-service acute 
appendicitis is etiologically related to service.  The Board 
has no doubt that the veteran is sincere in her belief that 
her post-service acute appendicitis manifested in service.  
It is well established, however, that as a layperson, she is 
not considered capable of opining, no matter how sincerely, 
as to the nature or etiology of his disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the preponderance of the evidence is against 
entitlement to service connection for acute appendicitis.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Diabetes mellitus

With regard to her claim of service connection for diabetes 
mellitus, she contends that during service she experienced 
some of the symptoms of a diabetic, to include hives, and 
feeling weak and dizzy.  She also reported that she would 
become light headed, nauseated, and see red spots in her 
eyes, all symptoms consistent with an individual who is 
diabetic.  She also claims that the undue stress that she 
experienced during service contributed to her diabetes.  

The Board acknowledges that the veteran was treated for a 
rash during service, but the examiner assessed such rash as 
urticaria, essentially hives.  The Board also acknowledges 
that one service entry reflects the veteran's complaints of a 
sore throat and 'feeling weak.'  The veteran, however, has 
not submitted any medical evidence to support her contention 
that any such symptoms, or any other symptoms that she may 
have experienced during service, are related to her post-
service diagnosis of diabetes mellitus.  The record also 
contains a lack of continuity of symptomatology that may have 
been exhibited during service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no persuasive evidence to support the veteran's 
contention that "stress" caused her diabetes mellitus.  An 
initial diagnosis of diabetes mellitus was not rendered until 
approximately 1992, constituting over a 25 year gap between 
her period of service and a diagnosis.  The Board has 
considered the veteran's own lay statements to the effect 
that her diabetes mellitus is related to her active service; 
however, it is noted that there is no medical evidence of 
record to support such a theory and the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The negative clinical and documentary evidence post-
service for over 25 years is more probative than the remote 
assertions of the veteran.  As noted above, the lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In summary, there is no evidence of diabetes mellitus in 
service.  Moreover, there is no probative evidence of a nexus 
between her current diabetes mellitus, and her period of 
active duty service.  Thus, service connection for diabetes 
mellitus is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 
5107(b).

PTSD

With regard to her claim of service connection for PTSD, it 
appears that she is claiming that such PTSD is as a result of 
in-service stress related to medical treatment, and post-
service stress experienced due to misdiagnoses during service 
with regard to her acute appendicitis.  She claims that the 
right lower quadrant pain experienced during service was 
acute appendicitis and was misdiagnosed in service.  As a 
result she had to undergo surgery for acute appendicitis in 
April 1975, and also had to abort a child in August 1975, due 
to the medications administered as a result of her acute 
appendicitis.  She claims that she incurred post-service 
stress as a result of such misdiagnoses which resulted in her 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's DD Form 214 does not reflect that the veteran 
served in combat, or that she had any foreign service.  
Moreover, the veteran does not assert stressors due to any 
combat.  As it is not shown the veteran engaged in combat, 
her unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
 Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  Her 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory 
requirement for "credible supporting evidence" means that 
"the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor." 
 Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

As detailed hereinabove, the basis of the veteran's claim of 
service connection for PTSD is that her PTSD is as a result 
of misdiagnoses during service with regard to her acute 
appendicitis.  She claims that the right lower quadrant pain 
experienced during service was acute appendicitis and was 
misdiagnosed in service.  As a result she had to undergo 
surgery for acute appendicitis in April 1975, and also had to 
abort a child in August 1975, due to the medications 
administered as a result of her acute appendicitis.  The 
September 2002 VA evaluation reflects her general contention 
that she was not treated properly by in-service medical 
examiners, and she also incurred other stressful experiences 
during basic training, such as getting in trouble and her 
drill supervisor calling her lazy.

The Board has carefully considered the veteran's lay 
statements in support of her claim of service connection for 
PTSD.  However, after weighing the service medical records, 
and post-service lay and medical evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against a finding that the claimed in-service stressors 
have been corroborated.  

As concluded hereinabove, despite the veteran's contentions 
otherwise, the service medical records do not reflect that 
the veteran had acute appendicitis during service, only that 
she was hospitalized for possible acute appendicitis.  The 
veteran appears to claim that but for the in-service 
misdiagnoses, she would not have had to undergo the 
appendectomy approximately a decade after separation from 
service, and would not have had to undergo an abortion.  The 
veteran, however, has not submitted any medical evidence to 
support her contention that her medical condition was 
misdiagnosed during service.  The veteran was hospitalized in 
January 1965, observed for four days, and released with a 
finding that she did not have acute appendicitis.  She claims 
that her right lower quadrant pain was actually acute 
appendicitis which was misdiagnosed; however, again she has 
not submitted any medical evidence to support such a theory.  
The veteran appears to claim that she incurred many post-
service stressors such as having to undergo an appendectomy 
in April 1975 and undergoing an abortion in August 1975, all 
due to the misdiagnoses in service.  The veteran, however, 
has not submitted any medical evidence to support any claims 
of such misdiagnosis.  Likewise, as discussed hereinabove, 
the Board has specifically rejected any such contentions.  
The veteran's claims of experiencing other stressors such as 
her general claim of getting in trouble or being called lazy 
by her drill instructor are not capable of being corroborated 
by any official channels.  As noted, the veteran's testimony 
by itself cannot as a matter of law establish the occurrence 
of a non-combat stressor.  See Dizoglio, supra.  The Board 
finds that the contemporaneous service medical records are 
entitled to more weight than the unsubstantiated and 
unsupported statements from the veteran.  The Board concludes 
that the claimed stressors have not been corroborated.  There 
is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  

While acknowledging the September 2002 VA assessment of PTSD 
as secondary to an extensive traumatic history, to include 
"medical misdiagnosis" and "basic training," as such 
claimed stressors discussed in such examination report have 
not been not been corroborated, a diagnosis based on such 
uncorroborated stressors is entitled to no probative weight.  
Whether the veteran was actually exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers may have done so.  The veteran has claimed 
stressors in service, such as misdiagnosis, and a diagnosis 
of PTSD has been rendered.  The Board, however, is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

In conclusion, the only evidence of in-service stressors is 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Furthermore, 
the Board  notes that a post-service diagnosis of PTSD has 
been rendered; however, such diagnosis has been rendered due 
to the veteran's uncorroborated accounts as to her in-service 
experience.  A diagnosis of PTSD which is based on 
examinations which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


